Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 5, 2018.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-17-01001-CV



           IN RE JACK COREY AND COREY SUPPLY, Relators


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               506th District Court
                              Grimes County, Texas
                           Trial Court Cause No. 31919

                         MEMORANDUM OPINION

      On December 28, 2017, relators Jack Corey and Corey Supply filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp.
2017); see also Tex. R. App. P. 52. In the petition, relators ask this court to compel
the Honorable Albert M. McCaig, Jr., presiding judge of the 506th District Court of
Grimes County, to vacate the order he signed on December 11, 2017. This order,
(1) grants the motion for sanctions filed by real parties-in-interest Johnathan L.
Rankin and RAMS Aviation Company, Inc. (“Plaintiffs”); and (2) directs relators to
pay Plaintiffs their reasonable and necessary attorney’s fees of $1,340 incurred by
Plaintiffs in connection with the deposition of Jack Corey at which he failed to
appear (the “Sanctions Order”).

      To obtain mandamus relief, a relator generally must show that relator has no
adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–
36 (Tex. 2004) (orig. proceeding). “When an order of monetary sanctions is issued
as part of post-judgment discovery proceedings, a challenge to the monetary
sanctions properly may be reviewed by appeal.” Sintim v. Larson, 489 S.W.3d 551,
557 (Tex. App.—Houston [14th Dist.] 2016, no pet.) (citing Arndt v. Farris, 633
S.W.2d 497, 500 n. 5 (Tex. 1982) and Bahar v. Lyon Fin. Servs., Inc., 330 S.W.3d
379, 388 (Tex. App.—Austin 2010, pet. denied)). Because the Sanctions Order
awarding monetary sanctions is a final order that may appealed, relators have an
adequate remedy by appeal.1

      Accordingly, we deny relators’ petition for writ of mandamus.


                                                 PER CURIAM

Panel consists of Justices Boyce, Jamison, and Brown.



      1
          We express no opinion as to whether the Sanctions Order was erroneous or an abuse of discretion.
                                                    2